Case: 19-30865     Document: 00515753150          Page: 1    Date Filed: 02/23/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 23, 2021
                                   No. 19-30865
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Patrick Hale Dejean,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:17-CR-49-1


   Before Clement, Ho, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          A jury convicted Patrick Hale Dejean of mail fraud and making false
   statements to a bank. As a justice of the peace, Dejean exploited his position
   to pilfer thousands of dollars in public funds, which he used for casino
   gambling. He now challenges the district court’s decision to seat a juror who,
   he claims, was biased against gamblers. We affirm.
                                         I
          Beginning in 2009, Dejean served as a justice of the peace for the
   Second Justice Court of Jefferson Parish, Louisiana. Dejean abused this
Case: 19-30865         Document: 00515753150               Page: 2      Date Filed: 02/23/2021

                                          No. 19-30865


   position in various ways. His court received fees for handling wage
   garnishments. See La. Stat. Ann. §§ 13:2590, 2590.1. Dejean diverted
   some of those fees into his own pockets. He also falsely obtained bank loans
   purportedly for the court and withdrew funds from court accounts for
   personal use. He used the money to gamble at casinos. For these misdeeds,
   Dejean was federally indicted in February 2017 and went to trial in February
   2019. Dejean’s appeal focuses on his jury selection, which we therefore
   describe in some detail.
           The district court began voir dire by ensuring potential jurors agreed
   to “decide the case only on the evidence adduced at . . . trial and the law as
   instructed” and to “firmly put aside any feelings of prejudice, sympathy, or
   passion.” Dejean’s lawyers then sought to weed out jurors whose views on
   gambling might prejudice them against Dejean. On this basis, the court
   granted for-cause challenges to two jurors: Juror 22, who admitted her
   disdain for gambling would deny Dejean “an even playing field,” and Juror
   27, who condemned gambling as “evil.”
           Dejean’s appeal focuses on Juror 31, 1 who was questioned as follows:
           [JUROR 31]: I do not gamble.
           [DEFENSE COUNSEL]: And do you have a particular
           attitude toward those who do?
           [JUROR 31]: I think it’s a silly way to spend your money, but
           that’s what you choose to do. That’s on you. But I mean[,] I’ve
           had family members in the past that have had issues with
           gambling.



           1
              Dejean’s brief also claims the bias of Juror 38, who was seated as an alternate. At
   oral argument, however, Dejean’s counsel conceded Juror 38 was not challenged on that
   basis at trial. We commend counsel’s candor and therefore do not consider any challenge
   to Juror 38. See, e.g., Dawson v. Wal-Mart Stores, Inc., 978 F.2d 205, 210 (5th Cir. 1992)
   (“[A] post-trial challenge to the composition of the jury is untimely and therefore
   barred.”).




                                                 2
Case: 19-30865      Document: 00515753150           Page: 3     Date Filed: 02/23/2021

                                     No. 19-30865


          [DEFENSE COUNSEL]: In other words, you’ve had people
          who perhaps do it and have caused problems—
          [JUROR 31]: Yes.
          [DEFENSE COUNSEL]: —for their families?
          [JUROR 31]: Correct.
          [DEFENSE COUNSEL]: How do you view gambling? I mean
          is it something—Again, I can’t look into your brain. But is it
          something you view as wrong, immoral, unethical? What?
          [JUROR 31]: I don’t think it’s so much immoral or unethical. I
          just—Again, I don’t agree with it. I just think it’s silly, a way to
          throw your money away, personally.
          [DEFENSE COUNSEL]: Would it affect the way you judge
          somebody who you will learn is an avid gambler?
          [JUROR 31]: Possibly.
          [DEFENSE COUNSEL]: Okay, I appreciate your honesty. I
          mean if you say “possibly,” you’re leaving the possibility that
          it could affect you in an unfair way. Is that right?
          [JUROR 31]: Correct.
          [DEFENSE COUNSEL]: If you tell us that, I take it what
          you’re, in effect, saying to us—and I appreciate it—you
          shouldn’t sit on this case.
          [JUROR 31]: No.
          Dejean’s lawyer tried to strike Juror 31 for cause, arguing: “Didn’t she
   say she couldn’t be fair?” The district court disagreed: “No. That wasn’t the
   context of her testimony. She said she wasn’t going to waste her money. She
   didn’t care what other people did.” Counsel did not use a peremptory strike
   on Juror 31, exhausting his allotted ten strikes on other potential jurors. The
   court settled on a panel of twelve jurors, including Juror 31. Later, counsel
   again tried to strike Juror 31, mistakenly attributing to her Juror 27’s view
   that “gambling is evil.” The court again denied the request.




                                           3
Case: 19-30865      Document: 00515753150            Page: 4    Date Filed: 02/23/2021

                                      No. 19-30865


          The jury ultimately convicted Dejean of thirteen counts of mail fraud
   and three counts of making a false statement to a bank. It acquitted him of
   two counts of wire fraud. The district court denied Dejean’s motion for new
   trial, rejecting his assertion that the jury was biased. Specifically, it disagreed
   that Juror 31 exhibited bias: “[W]hile defense counsel ultimately was able to
   extract a concession from Juror 31 that she shouldn’t sit on the case, it was
   the court’s impression that Juror 31’s ultimate acquiescence was made in
   response to leading questions, and out of a desire to simply end the
   questioning.” Based on “the totality of the circumstances, the details of the
   exchange, and her demeanor,” the court found no basis for granting a for-
   cause challenge to Juror 31.
          Dejean timely appealed.
                                           II
          A district court has “broad discretion” in assessing a potential juror’s
   impartiality during voir dire, a decision we will not overturn “absent a clear
   abuse of discretion.” United States v. Hinojosa, 958 F.2d 624, 631 (5th Cir.
   1992); see also United States v. Greer, 968 F.2d 433, 435 (5th Cir. 1992) (en
   banc). “In reviewing claims of this type, the deference due to district courts
   is at its pinnacle.” Skilling v. United States, 561 U.S. 358, 396 (2010).
                                           III
          A criminal defendant has the right to a trial by an impartial jury,
   secured by the Sixth and Fourteenth Amendments. U.S. Const. amends.
   VI, XIV; Duncan v. Louisiana, 391 U.S. 145, 149 (1968). A juror must be
   excluded “if his ‘views would prevent or substantially impair the
   performance of his duties as a juror in accordance with his instructions and
   his oath.’” United States v. Cooper, 714 F.3d 873, 878 (5th Cir. 2013) (quoting
   United States v. Hall, 152 F.3d 381, 406 (5th Cir. 1998)). If a potential juror
   shows “actual prejudice,” the court must grant a challenge for cause. United
   States v. Apodaca, 666 F.2d 89, 94 (5th Cir. 1982).




                                           4
Case: 19-30865      Document: 00515753150           Page: 5     Date Filed: 02/23/2021

                                     No. 19-30865


          Dejean argues the district court violated these principles, thus
   depriving him of a fair trial, by denying his challenges to Juror 31. In his view,
   Juror 31 not only “acknowledged that her thoughts on gambling could affect
   her in an unfair way” but also expressly “agreed that she shouldn’t sit on the
   case.” The district court saw things differently, concluding Juror 31’s
   agreement that she should not sit on the jury was a response to leading
   questions and a result of her desire to end the questioning. Giving the
   considerable deference that is due to the district court’s assessment of juror
   impartiality, see Ristaino v. Ross, 424 U.S. 589, 594–95 (1976), we find no
   abuse of discretion.
          Dejean argues that the district court, instead of merely relying on
   Juror 31’s “demeanor,” was instead required to question the juror further to
   ascertain the extent of her apparent prejudice against gamblers. We disagree.
   “No hard-and-fast formula dictates the necessary depth or breadth of voir
   dire.” Skilling, 561 U.S. at 386. The district court properly assessed Juror 31’s
   testimony holistically, including her statement at the beginning of voir dire
   that she could put aside her personal views and decide the case on the
   evidence, her colloquy with defense counsel, and her overall demeanor.
   Contrary to Dejean’s argument, the court was not required to “rehabilitate”
   Juror 31 because it found she was not biased in the first place.
   “[D]eterminations of juror bias depend in great degree on the trial judge’s
   assessment of the potential juror’s demeanor and credibility, and on his
   impressions about that venireman’s state of mind.” Wicker v. McCotter, 783
   F.2d 487, 493 (5th Cir. 1986).
          Dejean suggests the court’s evaluation of Juror 31’s demeanor is less
   reliable because the exchange with Juror 31 was not as extensive as the
   questioning of jurors in other cases where we have upheld a court’s
   determination of impartiality. See Hinojosa, 958 F.2d at 630–31; Celestine v.
   Blackburn, 750 F.2d 353, 358–61 (5th Cir. 1984); Apodaca, 666 F.2d at 93–95.
   In those cases, we upheld the trial court’s decision to allow the jurors to




                                           5
Case: 19-30865       Document: 00515753150          Page: 6    Date Filed: 02/23/2021

                                     No. 19-30865


   remain on the jury, and they arguably showed greater potential for bias than
   Juror 31. See Hinojosa, 958 F.2d at 630 (juror whose son “had had a drug
   problem as a teenager” stated she was “‘not sure’” whether she could fairly
   decide case involving drug-related crimes); Celestine, 750 F.2d at 358-60
   (juror knew prosecutor and granddaughter of the murder victim); Apodaca,
   666 F.2d at 93-94 (juror and her husband both had worked for the FBI and
   she stated she might favor the prosecution). To be sure, the jurors in those
   cases did not agree that they should not sit on the jury, as Juror 31 did here,
   but they arguably expressed stronger reasons to doubt their abilities to be
   impartial than Juror 31 did. In any event, those cases show the wide latitude
   afforded a trial judge’s conduct of voir dire. See, e.g., Apodaca, 666 F.2d at 94
   (rejecting argument that trial judge erred in failing to question the juror
   specifically whether she would favor the prosecution “in this case”).
          The lack of rehabilitation questioning here does not amount to an
   abuse of discretion; nonetheless, it would have been prudent for the court to
   inquire further. After all, Juror 31 agreed—without qualification—that she
   “shouldn’t sit on this case” after a brief line of questioning by the defense
   counsel, a statement absent from Hinojosa, Celestine, and Apodaca. At the
   very least this response raises questions about the juror’s impartiality—
   questions that would be troubling had the district court not later found the
   response was motivated by the juror’s desire to end counsel’s questioning.
   We agree, as the government contends, that potential jurors are not
   presumed to know the legal standard for impartiality, but a follow-up
   question may have been warranted given Juror 31’s unqualified response and
   the relatively short voir dire.
          Dejean relies on our decision in Virgil v. Dretke, 446 F.3d 598 (5th Cir.
   2006), but that case is distinguishable. Virgil concluded that defense counsel
   rendered ineffective assistance by not challenging a juror who agreed he
   “could not serve as an impartial juror” because of his bias against “repeated
   offenders.” Id. at 603, 613. Dejean asserts that the exchange in Virgil is




                                          6
Case: 19-30865         Document: 00515753150              Page: 7       Date Filed: 02/23/2021

                                          No. 19-30865


   substantially the same as the one his lawyer had with Juror 31 and that in
   Virgil we found the juror “unequivocally expressed bias.” Id. at 614. But
   Virgil differs in a key respect. In that case, there was no objection from
   counsel nor any follow-up from the court, making it impossible to know “the
   depth or intensity” of the juror’s bias. Id. at 613. Here, by contrast, counsel’s
   objection to Juror 31 elicited not one but two rulings finding the juror was not
   biased, based on the district court’s own observation of the proceedings, to
   which we owe great deference. See Skilling, 561 U.S. at 396; Wicker, 783 F.3d
   at 493. 2
           Dejean also relies on United States v. Martinez-Salazar, 528 U.S. 304
   (2000), but he is mistaken. There, a juror should have been dismissed
   because he contested the bedrock presumption of innocence: he said he
   “would probably tend to favor the prosecution” because “you assume that
   people are on trial because they did something wrong.” Id. at 308 (cleaned
   up). Here, Juror 31’s negative views about gambling implicate nothing like
   that kind of structural bias against all criminal defendants. Further
   distinguishing this case from the undisputed bias in Martinez-Salazar, the
   district court affirmatively found that Juror 31’s views on gambling (unlike
   other jurors who were dismissed for cause on that ground) would not prevent
   her from being impartial.
                                               ***
           The district court’s judgment is AFFIRMED.




           2
              We similarly reject Dejean’s reliance on Hughes v. United States, 258 F.3d 453
   (6th Cir. 2001). As in Virgil, in Hughes the Sixth Circuit found ineffective assistance when
   counsel failed to challenge a juror who flatly stated he “d[id]n’t think [he] could be fair.”
   Id. at 456. There too, however, neither counsel nor the district court “conduct[ed] the most
   rudimentary inquiry of the potential juror to inquire further into her statement that she
   could not be fair.” Id. at 458–59. That is quite different from this case, where the district
   court twice gave affirmative reasons for finding Juror 31 was not impermissibly biased.




                                                7